            Case 1:21-cv-01566 Document 1 Filed 06/09/21 Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 PROJECT FOR PRIVACY AND
 SURVEILLANCE ACCOUNTABILITY,
 INC.
 1101 Connecticut Ave. NW, Ste. 450
 Washington, DC 20036,
                        Plaintiff,
             v.                                           COMPLAINT

 PRIVACY AND CIVIL LIBERTIES
 OVERSIGHT BOARD,                                          1:21-cv-1566
 800 N. Capitol St., NW, Ste. 565
 Washington, DC 20002,
                          Defendant

                                   Introduction

       1.     This Freedom of Information Act (FOIA) suit seeks records from

Defendant the Privacy and Civil Liberties Oversight Board (the Board). See 5 U.S.C.

§ 552. These records and the information they contain are necessary to answer

questions of national significance regarding: the process by which the Board, in

coordination with the U.S. Intelligence Community (IC), makes decisions about the

creation and distribution of its publicly disclosed reports; and whether, and under

what circumstances, the Board censors itself at the direction of IC elements subject

to its oversight.

       2.     To answer these pressing questions more fully, the Project for Privacy

and Surveillance Accountability, Inc. (“PPSA”), the Plaintiff in this action, sent a

FOIA request to the Board on September 16, 2020. But it has not received a
               Case 1:21-cv-01566 Document 1 Filed 06/09/21 Page 2 of 8




substantive response from the Board as required by law. PPSA brings suit to compel

that response.

                                Jurisdiction and Venue

          3.    This Court has both subject matter jurisdiction over this action and

personal jurisdiction over the parties pursuant to 5 U.S.C. § 552(a)(4)(B) and 28

U.S.C. § 1331. It may grant declaratory relief pursuant to 28 U.S.C. § 2201, et seq.,

and award costs and attorneys’ fees pursuant to 28 U.S.C. § 2412 and 5 U.S.C.

§ 552(a)(4)(E).

          4.    Venue lies in this District under 5 U.S.C. § 552(a)(4)(B).

                                          Parties

          5.    Plaintiff PPSA is a Delaware non-profit corporation with its principal

place of business in Washington, DC. As part of its mission, PPSA advocates for

greater privacy and civil liberty protections from government surveillance, and seeks

to hold such programs accountable to constitutional and statutory limitations.

          6.    Defendant the Privacy and Civil Liberties Oversight Board is an

independent agency within the Executive Branch of the United States Government.

The Board has possession, custody, and control of records to which Plaintiff seeks

access.

                                           Facts

          7.    FOIA requires federal agencies, including Defendant, to “promptly”

release agency records upon request to any member of the public. 5 U.S.C. § 552 (a)(3);

see also 5 U.S.C. § 552(f)(1) (definition of agency). If the records fall under a statutory




                                             2
            Case 1:21-cv-01566 Document 1 Filed 06/09/21 Page 3 of 8




exemption or are excluded from FOIA, the agency may deny the request. See 5 U.S.C.

§ 552(b)(1)-(9) (exemptions); id. § 552(c)(1)-(3) (exclusions).

      8.      Plaintiff’s request in this case concerns the Board’s response to a

previous FOIA request made on or about April 23, 2019 by Patrick Eddington of the

Cato Institute (the “Eddington Request”). Among other things, that request asked the

Board for: Board reports on federal activities conducted pursuant to Executive Order

12333, and correspondence to or from the Board regarding refusals by any federal

department or agency to provide information requested by the Board as part of its

oversight mission. Plaintiff was troubled by public reporting that the Board, in

withholding information responsive to the Eddington Request, appeared to have done

so, at least in part, at the direction of an agency subject to the Board’s oversight.

      9.     Plaintiff therefore attempted to obtain records from the Defendant

Board via FOIA. As described more fully below, plaintiff sought records from the

Defendant relating to the Eddington Request and the Board’s interactions with

members of the IC.

      10.    On September 16, 2020, Plaintiff sent a letter, attached to this

complaint as Exhibit A, to the Board’s FOIA officer via overnight delivery. The letter

requested the following:

        1. Any agency records mentioning the Eddington Request or any
      denial or other response thereto, whether originating in or received
      by the Board or any federal department, agency, or component
      implicated by such request.

         2. To the extent not responsive to any other request herein, any
      other agency records (i) referenced in any Board report, review,
      analysis, or advice on IC activities under Executive Order 12333; (ii)
      relied upon in the Board’s preparation of any such report, review,


                                            3
            Case 1:21-cv-01566 Document 1 Filed 06/09/21 Page 4 of 8




      analysis, or advice; and (iii) otherwise originating in or received by
      the Board incident to the preparation of any such report, review,
      analysis, or advice, including but not limited to any written
      communications or other records regarding the cooperation, or
      failure to cooperate, of any department, agency, or element whether
      or not in reference to 42 U.S.C. § 2000ee(g)(4).

         3. To the extent not responsive to any other request herein, any
      other agency records regarding any past or current FOIA request
      concerning IC activities under Executive Order 12333 or any denial or
      other response thereto, whether originating in or received by the
      Board or any federal department, agency or component implicated by
      such request.

      The date range of the request generally encompassed records between

August 3, 2007 and September 16, 2020.

      11.    Via shipment tracking, Plaintiff has confirmed that its FOIA request

was delivered to the Board on September 18, 2020. As of the date of this complaint,

the Board has failed to: (i) produce the requested records or demonstrate that the

requested records are lawfully exempt from production; (ii) notify Plaintiff of the

scope of any responsive records the Board intends to produce or withhold and the

reasons for any withholdings; or (iii) inform Plaintiff that it may appeal any

adequately specific adverse determinations.

      12.    Although more than thirty business days have passed since the Board

received Plaintiff’s FOIA request, the Board has not notified Plaintiff as to whether

it will fully comply with that request. Thus, under 5 U.S.C. § 552(a)(6)(A) and 5 U.S.C.

§ 552(a)(6)(C), Plaintiff has exhausted the applicable administrative remedies.

      13.    Plaintiff has a right of prompt access to the requested records under 5

U.S.C. § 552(a)(3)(A), but the Board has wrongfully withheld them.




                                           4
             Case 1:21-cv-01566 Document 1 Filed 06/09/21 Page 5 of 8




                     Count One: Freedom of Information Act

  Defendant is required to disclose all non-exempt records responsive to
             Plaintiff’s Freedom of Information Act requests

       14.    Plaintiff hereby incorporates by reference all preceding paragraphs of

this Complaint.

       15.    FOIA’s administrative exhaustion requirement required Defendant to

determine whether to comply with Plaintiff’s requests within the time limits set by

FOIA—namely, within twenty business days or, in “unusual circumstances,” within

thirty business days. 5 U.S.C. § 552(a)(6)(A)–(B). At the latest, that time period began

to run upon the Board’s receipt of the request on September 18, 2020. 5 U.S.C. §

552(a)(6)(A)(ii). Accordingly, the Board’s determinations were due, at the latest, on

October 19, 2020.

       16.    At a minimum, Defendant was obligated to: (i) gather and review the

requested records; (ii) determine and communicate to Plaintiff the scope of any

responsive records Defendant intended to produce or withhold and the reasons for

any withholdings; and (iii) inform Plaintiff that it may appeal any adequately specific

adverse determinations. See, e.g., Citizens for Responsibility and Ethics in

Washington v. Federal Election Commission, 711 F.3d 180, 188-89 (D.C. Cir. 2013).

       17.    Defendant did not perform any of the required activities by the

applicable statutory deadlines.

       18.    Consequently, Plaintiff is deemed to have exhausted its administrative

appeal remedies. 5 U.S.C. § 552(a)(6)(A), (C)(i), (ii).




                                            5
           Case 1:21-cv-01566 Document 1 Filed 06/09/21 Page 6 of 8




      19. Defendant’s failure to release responsive non-exempt records violates

FOIA, 5 U.S.C. § 522(a)(3)(A), as well as the regulations implementing FOIA.

      20. Plaintiff is entitled to receive all responsive non-exempt records from

Defendant forthwith.




                                        6
           Case 1:21-cv-01566 Document 1 Filed 06/09/21 Page 7 of 8




                              PRAYER FOR RELIEF

   Plaintiff respectfully requests that the Court:

   A. Order Defendant to conduct searches immediately for any and all records

responsive to Plaintiff’s FOIA requests and demonstrate that it employed search

methods reasonably likely to lead to the discovery of records responsive to Plaintiff’s

FOIA requests.

   B. Order Defendant to produce, by dates certain, any and all non-exempt records

to Plaintiff’s FOIA request, and Vaughn indices of any responsive records withheld

under claim of exemption;

   C. Enjoin Defendant from continuing to withhold any and all non-exempt records

responsive to Plaintiff’s FOIA requests;

   D. Grant Plaintiff an award of attorneys’ fees and other litigation costs reasonably

incurred in this action pursuant to 5 U.S.C. § 552(a)(4)(E); and

   E. Grant Plaintiff such other relief as the Court deems just and proper.

                                 Respectfully submitted,

                                 /s/ Gene C. Schaerr

                                  GENE C. SCHAERR (D.C. Bar No. 416638)
                                     Counsel of Record
                                  SCOTT GOODWIN*
                                  SCHAERR | JAFFE LLP
                                  1717 K Street NW, Suite 900
                                  Washington, DC 20006
                                  (202) 787-1060
                                  gschaerr@schaerr-jaffe.com
                                  Counsel for Plaintiff PPSA, Inc.




                                           7
          Case 1:21-cv-01566 Document 1 Filed 06/09/21 Page 8 of 8




*Application pending for admission to the D.C. Bar. Practicing under the
supervision of D.C. bar members pursuant to Rule 49(c)(8).




                                        8
